Citation Nr: 0323119	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for back disability.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

By decision dated in April 1990 the Board denied service 
connection for a back disability and hearing loss.  This 
determination is final.  See 38 C.F.R. § 20.1100 (2002).  The 
current appeal comes before the Board from an RO rating 
decision of April 1994, which declined to reopen the claims 
for back disability and hearing loss.


REMAND

After this case was received by the Board, additional 
development was undertaken.  The development was undertaken 
pursuant to authority granted to the Board under regulations 
then in effect.  See 38 C.F.R. § 19.2 (2002).  Additional 
evidence was received, some of which had been in the claims 
file, some of which was not.  There has been no waiver of RO 
consideration of the information.

By decision of the Federal Circuit Court, the Board's 
authority to do such development and then readjudicate the 
case was invalidated or restricted.  Disabled American 
Veterans et. al., v Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Thus, this matter must be returned to 
the RO for readjudication.

In addition, there has been no comprehensive letter sent to 
the veteran explaining the Veteran's Claims Adjustment Act of 
2000 (VCAA).  Specifically he has not been informed what 
information he should provide and what evidence the VA will 
receive.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should send such a letter.

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the new and material evidence 
claims currently on appeal.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  It should also 
be indicated which party would obtain 
what evidence.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow the parties a reasonable period of 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



